DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 6 recites, “The plant according to claim 4, further comprising a pair of corrugating assembles, each corrugating assembly comprising: a respective corrugating unit…” The Examiner recognizes that the corrugating units of claim 1 (a corrugating unit and an additional corrugating unit) comprise the “pair” of corrugating assemblies as claimed in claim 6.

Allowable Subject Matter
Claims 1 - 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Hidetoshi (GB 2211216) teaches a device for producing corrugated fiberboard (see Fig 1), wherein the device utilizes a single facer (Fig 1, #2) located below a double baker (Fig 1, #12) in order to save layout space (as recognized by Hidetoshi on pages 1-2). However, Hidetoshi does not specifically teach that the device includes two corrugating units as claimed in claim 1. Further, Hidetoshi provides no rationale to re-arrange the corrugating units such that one of the corrugating units is positioned at the output end of 
Hagler (US 2015/0224733 A1) teaches a device for producing corrugated cardboard (see Figs 1 & 2) wherein the device includes two corrugating units (Fig 1, #1 & 3) along with a double baker (Fig 2, #90). However, Hagler does not teach that the corrugating units are positioned below the double baker, or at either an input end or output end of the baker. Further, Hagler provides no rationale to re-arrange the corrugating units such that one of the corrugating units is positioned at the output end of the double baker while the other corrugating unit is positioned at the input end of the double baker, as claimed in claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-9, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731